Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 1 of 14 PAGEID #: 301




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


Amber Young, on behalf of herself and
  others similarly situated, et al.,           :      CASE NO.: 20cv-3971

                                               :      JUDGE MORRISON
                    Plaintiffs,
                                               :      MAGISTRATE JOLSON
      v.
                                               :
I Love This Bar LLC, d/b/a Park Street
Cantina, et al.,
                                               :
                    Defendants.

                                  OPINION & ORDER
      Named Plaintiff Amber Young brought this suit as a collective action under

the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq., as amended

(“FLSA”), and as a Rule 23 class action under Ohio’s wage and hour laws. (ECF No.

1.) The matter is before the Court for consideration of Plaintiff’s Motion for

Conditional Certification. (ECF No. 24.) Defendants Fadi Michael, I Love This Bar

LLC d/b/a Park Street Cantina, I Love Vine LLC d/b/a Granero Lounge, I Love High

LLC d/b/a Short North Julep, and Park Street Boys LLC d/b/a Callahan’s Bar and

Rooftop have responded (ECF No. 27), and Named Plaintiff has filed her reply (ECF

No. 28.) The Court GRANTS the Motion in part and DENIES the remainder. (ECF

No. 24.)




                                           1
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 2 of 14 PAGEID #: 302




   I.      BACKGROUND
        The following facts are drawn from Named Plaintiff’s Complaint (ECF No. 1)

and the declarations filed in support of her Motion (ECF Nos. 24-2-24-3).

        Named Plaintiff is a former hourly-paid, tipped, non-exempt employee of

Park Street Cantina, a nightclub in Columbus, Ohio. Granero Lounge, Short North

Julep, and Callahan’s Bar and Rooftop are likewise Columbus nightclubs. Mr.

Michael owns the nightclub defendants.

        Named Plaintiff’s August 2020 Complaint alleges that although she regularly

worked more than forty hours per week as a bartender, Defendants willfully failed

to pay her overtime. (ECF No. 1, PageID 7.) She claims that Defendants willfully

failed to notify her that they would take a tip credit from her wages and that

Defendants unlawfully retained some of her tips. Id., PageID 7-9. Those allegations

and related factual assertions form the basis for her unpaid overtime and unpaid

minimum wage FLSA claims. Id., PageID 14-17. Subsequently, Martin Vlas and

Maxwell Holcomb each filed a consent form seeking to join the action as opt-in party

plaintiffs. (ECF Nos. 20, 25.)

        Defendants denied all claims and Park Street asserted counterclaims for

theft and violation of the faithless servant doctrine against Named Plaintiff. (ECF

No. 14.) Named Plaintiff moved to dismiss both counterclaims (ECF No. 19) which

Park Street opposed (ECF No. 23) the same day that it filed Amended

Counterclaims (ECF No. 22). The Amended Counterclaims rendered the Named

Plaintiffs’ Motion to Dismiss (ECF No. 19) MOOT.


                                          2
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 3 of 14 PAGEID #: 303




         Named Plaintiff subsequently moved to dismiss Park Street’s Amended

Counterclaims (ECF No. 26). After Defendants lodged their opposition (ECF No.

29), Named Plaintiff withdrew her second motion to dismiss in March 2021. (ECF

No. 32.)

         Named Plaintiff filed the instant Motion on January 6, 2021, seeking

conditional certification of the following FLSA collective class:

         All current and former hourly tipped employees of Defendants during
         the three (3) years preceding the filing of this Motion [on January 6,
         2021] and continuing through the final disposition of this case.

(ECF No. 24, PageID 142-43.) She supports her Motion with her own

declaration as well as a declaration from Vlas (collectively, “Declarations”).

(ECF Nos. 24-2-24-3). The declarants pertinently aver that they were:

      ● Employed by Park Street as hourly, non-exempt, tipped bartenders,
        with Vlas also working for Granero;

      ● Not paid for overtime hours worked;

      ● Not notified that Defendants would take a tip credit;

      ● Subject to Defendants’ managers’ improperly retaining tips from the
        tip pool; and

      ● Not paid minimum wage.

Id.

         Defendants’ Opposition (ECF No. 27) and a Reply (ECF No. 28)

followed.




                                            3
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 4 of 14 PAGEID #: 304




   II.      STANDARD OF REVIEW
         The FLSA requires employers to pay their employees “a wage consistent with

the minimum wage . . . and instructs employers to pay employees overtime

compensation, which must be no less than one-and-one-half times the regular rate

of pay, if the employee works more than forty hours in a week.” Keller v. Miri

Microsystems LLC, 781 F.3d 799, 806 (6th Cir. 2015) (internal citations and

quotations omitted). “‘Congress passed the FLSA with broad remedial intent’ to

address ‘unfair method[s] of competition in commerce’ that cause ‘labor conditions

detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency, and general well-being of workers.’” Monroe v. FTS USA, LLC,

860 F.3d 389, 396 (6th Cir. 2017) (quoting Keller, 781 F.3d at 806). To further that

goal, § 216(b) provides:

         Any employer who violates the provisions of [29 U.S.C. §§ 206 or 207]
         shall be liable to the employee or employees affected in the amount of
         their unpaid minimum wages, or their unpaid overtime compensation,
         as the case may be, and in an additional equal amount as liquidated
         damages. . . . An action to recover the liability prescribed in the
         preceding sentences may be maintained against any employer
         (including a public agency) in any Federal or State court of competent
         jurisdiction by any one or more employees for and in behalf of himself or
         themselves and other employees similarly situated.

“The lead plaintiff bears the burden of showing that the proposed class members are

similarly situated to the lead plaintiff.” Casarez v. Producers Serv. Corp., No. 2:17-

cv-1086, 2018 U.S. Dist. LEXIS 88370, at *4 (S.D. Ohio May 25, 2018)(Sargus, J.).

         The Court uses a two-step analysis to determine whether Named Plaintiff

sustains her burden to establish that she is similarly situated to the putative

collective action members. Myers v. Marietta Mem’l Hosp., 201 F. Supp. 3d 884, 890
                                         4
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 5 of 14 PAGEID #: 305




(S.D. Ohio 2016) (Marbley, J.). The first step, conditional certification, is conducted

at the beginning of the discovery process. In keeping with the FLSA’s remedial

purpose, “the standard at the first step is ‘fairly lenient . . . and typically results in

conditional certification of a representative class.’” Id. (quoting Comer v. Walmart

Stores, Inc., 454 F.3d 544, 547 (6th Cir. 2006)). As a result, “the plaintiffs need only

make a ‘modest factual showing’ that they are similarly situated to proposed class

members.” Id. (quoting Comer, 454 F.3d at 547).

       Neither the FLSA nor the Sixth Circuit define “similarly situated.” Id. (citing

O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009), abrogated on

other grounds by Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016)). But

this Court has held that plaintiffs are similarly situated “‘when they suffer from a

single, FLSA-violating policy, and when proof of that policy or of conduct in

conformity with that policy proves a violation as to all the plaintiffs.’” Id. (quoting

O’Brien, 575 F.3d at 585). See also Slaughter v. RMLS Hop Ohio, L.L.C., No. 2:19-

cv-3812, 2020 U.S. Dist. LEXIS 69772, at *6 (S.D. Ohio Apr. 21, 2020) (Sargus, J.).

Courts generally consider “‘whether potential plaintiffs were identified; whether

affidavits of potential plaintiffs were submitted; and whether evidence of a

widespread . . . plan was submitted.’” Smyers v. Ohio Mulch Supply, Inc., No. 2:17-

cv-1110, 2019 U.S. Dist. LEXIS 1815, at *5 (S.D. Ohio Jan. 4, 2019) (Marbley, J.)

(quoting Castillo v. Morales, Inc., 302 F.R.D. 480, 486 (S.D. Ohio Sept. 4, 2014)).

However, the named plaintiff need not show a “unified policy” of violations, O’Brien,

575 F.3d at 584, or that her position is identical to those of other putative class


                                             5
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 6 of 14 PAGEID #: 306




members, Lewis v. Huntington Nat’l Bank, 789 F. Supp. 2d 863, 867-68 (S.D. Ohio

2011)(Marbley, J.)(citing Pritchard v. Dent Wizard Intern. Corp., 210 F.R.D. 591,

595 (S.D. Ohio 2002)(Sargus, J.)). Further, courts “do[] not generally consider the

merits of the claims, resolve factual disputes, or evaluate credibility” when

considering conditional certification. Waggoner v. U.S. Bancorp, 110 F. Supp. 3d

759, 765 (N.D. Ohio 2015) (citing Swigart v. Fifth Third Bank, 276 F.R.D. 210, 214

(S.D. Ohio 2011)). If conditional certification is granted, “plaintiffs are permitted to

solicit opt-in notices, under court supervision, from current and former employees.”

Cornell v. World Wide Business Servs. Corp., No. 2:14-cv-27, 2015 U.S. Dist. LEXIS

148191, at *4 (S.D. Ohio Nov. 2, 2015)(Deavers, M.J.).

      The second step, final certification, is conducted after discovery concludes. At

that point, the Court “examine[s] more closely the question of whether particular

members of the class are, in fact, similarly situated.” Comer, 454 F.3d at 547. The

court “has much more information at this point upon which to base its decision of

whether the proposed plaintiffs are similarly situated. . . .” Smyers, 2019 U.S. Dist.

LEXIS 1815, at *3-5. Consequently, a much “stricter standard” is employed for final

certification. Comer, 454 F.3d at 547.

   III.   ANALYSIS

      A. Named Plaintiff Satisfies her Burden for Conditional Certification
         of the Proposed FLSA Collective Class.

      Named Plaintiff alleges that Defendants willfully failed to pay hourly, non-

exempt, tipped-employees both minimum wage and overtime. Defendants did so,

she asserts, through their unlawful utilization of a tip credit and their managers’
                                            6
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 7 of 14 PAGEID #: 307




improper retention of tips. (ECF No. 1.) The Declarations sufficiently support those

allegations. As noted, each declarant states that he or she was an hourly, non-

exempt, tipped employee of Park Street. (ECF Nos. 24-2-24-3). Vlas also declares

that he worked for Granero in the same capacity. (ECF No. 24-3.) The declarants

aver that they were subject to the same tip credit policies of Defendants and that

both suffered lower and insufficient wages as a result. (ECF Nos. 24-2-24-3). From

this, the Complaint and Declarations combine to warrant conditional certification of

a representative class for Named Plaintiff’s FLSA claims.

      Defendants raise several arguments in opposition to that preliminary

determination. Initially, they argue that the Court cannot consider the Declarations

due to technical and substantive defects. Defendants contend that the Court must

thus deny the Motion as unsupported. Defendants additionally argue that the

Named Plaintiff fails to sustain her similarly-situated burden so conditional

certification is improper. (ECF No. 27, PageID 210-13.) Defendants alternatively

assert that should the Court determine that Named Plaintiff has shown substantial

similarity, conditional certification is proper only as to Park Street because she only

worked at that location. (ECF No. 27, PageID 215-16.)

      To begin, Defendants take issue with the fact that the Declarations are not

notarized. (ECF No. 27, PageID 211.) “[A] declaration need not be notarized if the

affiant declares, certifies, verifies, or states, under penalty of perjury, that the

statements are true and correct.” Simplex, Inc. v. Glob. Source One Int’l, No. 12-

3101, 2012 U.S. Dist. LEXIS 203084, at *3 n.1 (C.D. Ill. July 17, 2012)(citing 28


                                            7
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 8 of 14 PAGEID #: 308




U.S.C. § 1746). Each Declaration contains the requisite statement under § 1746.

The Court will consider the Declarations.

      Defendants next argue that the Declarations are insufficient because they

are practically identical and both closely mimic the Complaint. (See ECF No. 27,

PageID 211-212.) On this point, the undersigned has held:

      The uniformity that Defendant derides can and will be taken as a
      substantial indicator in favor of the plaintiffs being similarly situated.
      Indeed, there is no rule that requires plaintiffs to compose affidavits in
      their own words, without the assistance of counsel. In that light, the
      fact that many plaintiffs can agree on a single formulation as
      accurately describing their job duties is a strong indicator that
      certification is appropriate.

Headspeth v. TPUSA, Inc., No. 2:19-cv-2062, 2020 WL 3818922, at *4 (S.D. Ohio

July 8, 2020)(Morrison J.)(internal quotations, citations, and alterations omitted).

      Defendants’ last Declarations argument applies only to Vlas. Vlas declares

that he worked for Park Street and Granero “from approximately 2017 to 2018 . . . .”

(ECF No. 24-3, PageID 170.) Defendants utilize the ironically unnotarized

declaration of Mr. Michael to show that they terminated Vlas’s employment in June

2017. (ECF No. 27, PageID 211.) Consequently, Defendants argue, any

employment-related claims Vlas has against them are time-barred under 29 U.S.C.

§ 255(a)1 and the Court cannot consider his declaration. Id. They are mistaken, as

the dueling declarations create a question of fact regarding when Vlas’s




      1 This section establishes a two-year statute of limitations for normal FLSA
violations and a three-year statute of limitations for willful violations.

                                            8
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 9 of 14 PAGEID #: 309




employment ended. Pursuant to Waggoner, the Court does not resolve such

questions during step one.

      Having determined that the Court may and will consider the Declarations,

the Court turns to addressing the Defendants’ similarly situated contention. This

argument takes three forms. First, Defendants argue that Named Plaintiff is not

similarly situated to the putative class members because she only worked for Park

Street, not for any of the other Defendants. (ECF No. 27, PageID 210.) Named

Plaintiff makes “no allegation that [she] was a victim of unpaid overtime due to

joint employment.” Id. While true, this fact is not dispositive. At this step, Named

Plaintiff need only show that she and the putative class members share common

theories of Defendant’s FLSA violations. Abner v. Convergys Corp., No. 1:18-cv-442,

2019 WL 1573201, at *6 (S.D. Ohio Apr. 11, 2019)(Black, J.). Here, the claims of

Plaintiff and the putative class are unified by a common theory that Defendants

violated the FLSA by failing to pay hourly, non-exempt, tipped employees proper

wages through Defendants’ tipping policies and procedures. At this point, this is all

that Named Plaintiff is required to show “even if proofs of the theories are

inevitably individualized and distinct.” Id. Put differently, Named Plaintiff’s

position need not be identical “to those of other putative class members.” Lewis, 789

F. Supp. 2d at 867-68 (citation omitted). Collective certification will include all

Defendants, not just Park Street.

      The second and third prongs of Defendants’ similarly-situated argument are

that Named Plaintiff is dissimilar to members of the putative collective because


                                            9
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 10 of 14 PAGEID #: 310




Park Street fired her for theft and she is currently facing counterclaims for civil

theft and violation of the faithless servant doctrine. (ECF No. 27, PageID 212.)

These arguments are unpersuasive. The present action addresses the pay of Named

Plaintiff and the putative collective members during their employment with

Defendants. Why the employment relationship terminated between Park Street and

Named Plaintiff and among Defendants and individual putative collective members

is therefore of no import. Furthermore, Named Plaintiff is only alleged to have

engaged in theft and violated the faithless servant doctrine—Park Street has not

proven her liability as to either counterclaim at this point. And, discovery may well

reveal that Defendants terminated the employment of other putative class members

for similar reasons.

        In sum, the Court determines that Named Plaintiff has sustained her

modest burden of establishing that she is similarly situated to proposed class

members. The following class is hereby conditionally certified as a FLSA collective

under § 216(b):

      All current and former hourly tipped employees of Defendants during
      the three (3) years preceding January 16, 2021 and continuing through
      the final disposition of this case.

      B. Named Plaintiff’s Notice is Approved.

             1. Content

      Conditional certification under the FLSA “does not produce a class with an

independent legal status, or join additional parties to the action.” Genesis

HealthCare Corp. v. Symczyk, 569 U.S. 66, 75 (2013). Rather, it “simply allows the

                                          10
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 11 of 14 PAGEID #: 311




sending of court-approved written notice to employees who must then affirmatively

opt in to the litigation.” Taylor v. Pilot Corp., 697 F.App’x 854, 860 (6th Cir. 2017)

(citation omitted). As such, “[o]nce a court determines that plaintiffs have met their

burden for initial class certification, the court may grant court-authorized notice

informing potential plaintiffs of their opportunity to opt into the lawsuit.” Kucker v.

Petco Animal Supplies Stores, Inc., No. 14-cv-9983 (DF), 2016 U.S. Dist. LEXIS

6416, at *26-27 (S.D. N.Y. Jan. 19, 2016)(citation omitted). “[C]ourt-supervised

notice is the preferred method for managing the notification process for several

reasons: it avoids ‘multiplicity of duplicative suits;’ it allows the court to set

deadlines to advance the disposition of an action; it furthers the ‘wisdom and

necessity for early judicial intervention’ in multi-party actions; and it protects

plaintiffs’ claims from expiring under the statute of limitations.” Lynch v. United

Servs. Auto. Assn., 491 F.Supp.2d 357, 367 (S.D. N.Y. 2007) (quoting Hoffmann-La

Roche v. Sperling, 493 U.S. 165, 171-72 (1989)).

       Once conditional certification has been granted, sending notice as soon as

possible is important in a FLSA collective action because the statute of limitations

continues to run until individuals affirmatively opt-in to the action. Struck v. PNC

Bank N.A., 931 F. Supp. 2d 842, 845 (S.D. Ohio 2013)(Marbley, J.). Court-

authorized notice of a collective action under the FLSA must be “timely, accurate,

and informative.” Id. at 172.

       Named Plaintiff seeks approval of her proposed Notice and Consent to Join

Form, which is attached as an exhibit to the Motion. (ECF No. 24-1.) The Notice


                                            11
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 12 of 14 PAGEID #: 312




contains basic information about the lawsuit, who may opt-in to the lawsuit, and

the timing and manner in which to do so. Id. The Consent Form states the signatory

has read and understands the Notice and agrees to opt in to the collective action. Id.

The Consent form indicates that the signatory agrees to be represented by the law

firm of Coffman Legal, LLC, and also specifies that the signatory understands that

they will be bound by any settlement reached or judgment entered in the matter. Id.

       After due review, and without objection from Defendants, the Court

determines that the Notice is accurate and informative and therefore approves

same as well as the Consent to Join Form with one alteration—the addition of

Maxwell Holcomb’s name at the end of the paragraph entitled “What is This Case

About?”.

              2. Lookback Period

       Named Plaintiff requests a three-year lookback period in recognition of her

willfulness allegations. Defendants assert a two-year period is proper because

Named Plaintiff has offered no evidence supporting willfulness.

       Defendants’ argument fails. “Whether Defendants’ alleged FLSA violations

are ‘willful’ is a question better suited for a later stage of the litigation.” Smith v.

Generations Healthcare Servs. LLC, No. 2:16-cv-807, 2017 WL 2957741, at *6 (S.D.

Ohio July 11, 2017)(Marbley, J.)(citing Stanley v. Turner Oil & Gas Props., No.

2:16-cv-386, 2017 WL 127481, at *9 (S.D. Ohio Jan. 13, 2017)(Graham, J.)(using

three-year limitations period for willful violations at notice stage)). Accordingly, the

Court will utilize a three-year lookback period at this stage.


                                            12
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 13 of 14 PAGEID #: 313




              3. Opt-in Period

       Named Plaintiffs request a ninety-day opt-in period while Defendants

counter that a thirty-day period is more appropriate.

       “There is no hard and fast rule controlling the length of FLSA notice periods.”

Ganci v. MBF Inspection Servs., Inc., No. 2:15-cv-2959, 2016 WL 5104891, at *2

(S.D. Ohio Sept. 20, 2016)(Smith, J.). Courts in this district have found both ninety-

day and forty-five day opt-in periods appropriate. See Atkinson v. TeleTech

Holdings, Inc., No. 3:14-cv-253, 2015 WL 853234, at *5 (S.D. Ohio Feb. 26,

2015)(Rice, J.) (ninety-day); see also Hall v. U.S. Cargo & Courier Serv., LLC, 299 F.

Supp. 3d 888, 900 (S.D. Ohio 2018)(Sargus, J.)(forty-five day). Thirty-day periods,

however, have been deemed too short. Baden-Winterwood v. Life Time Fitness, No.

2:06-cv-99, 2006 U.S. Dist. LEXIS 53556, at *8-9 (S.D. Ohio August 2, 2006)(Frost,

J.). Because Named Plaintiff raises no issue about difficulty in locating potential

collective members, and because a forty-five day opt-in period “satisfies the Court’s

concern of balancing the need for speedy justice while at the same time allowing

potential plaintiffs time to fully consider their options,” the Notice shall be adjusted

to reflect a forty-five day opt-in period. Id. at *9.

              4. Methods of Delivery

       Named Plaintiff wants to deliver the Notice and Consent Form to putative

collective members via U.S. mail and e-mail. (ECF No. 24.) Defendants do not object

to those forms of delivery. (ECF No. 27.) The Court therefore directs both U.S. mail

and e-mail distribution of the Notice and Consent to Join Form.


                                             13
Case: 2:20-cv-03971-SDM-KAJ Doc #: 36 Filed: 04/16/21 Page: 14 of 14 PAGEID #: 314




IV.   CONCLUSION
      Named Plaintiff’s December 9, 2020 Motion to Dismiss (ECF No. 19) is

MOOT.

      Named Plaintiff’s Motion For Conditional Certification (ECF No. 24) is

GRANTED in part and DENIED in part as specified above.

      Defendants are ORDERED to provide Named Plaintiff, within fourteen (14)

days of this Opinion & Order, a roster of all potential opt-in plaintiffs that includes

their full names, their dates of employment, their locations worked, job titles, their

last known home addresses, and their personal email addresses.

      The Notice and Consent to Join Form shall be sent to the potential opt-in

plaintiffs within fourteen (14) days of receipt of the roster using their home and

email addresses.

      IT IS SO ORDERED.

                                        /s/Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                          14
